Title: Enclosure: Silvanus Walker to Daniel Stevens, 1 September 1791
From: 
To: 


Septr 1st 1791
Sir.
Agreeable to your request I am to inform you that there is no manufactories carried on in the interior parts of this State only in private families; and they in general manufactor as much as they commonly wear a few samples of which I have enclosed you but am convinced from the small knowledge I acquir’d of that business and situation of that part of the country if the people could meet with proper encouragement even from having a tolerable market that manufactor might be carried on to great advantage and perfection as there is the most convenient Mill seats I have ever seen in that part of America which have been acquainted with and flax cotton & Hemp grow exceedingly well and very good sheep is raised here and might be much improved also silk is very easy raised in this country I am Sir with due Reverance your Obliged Servt
Silvs: Walker
